DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-048225 A, of which a complete copy of the Japanese document with an English abstract was provided with the Information Disclosure Statement dated December 7, 2021, and of which a machine translation is provided with the Office Action mailed August 18, 2022.
Regarding independent claim 1, JP ‘225 discloses a method of manufacturing a wire rod by continuous cast rolling (abstract; pages 1-3 of translation; and Figure 1), in which the method comprising the following steps:
providing a molten metal made of a master material (copper);
feeding the molten metal into a mold of a continuous casting machine (30);
continuously feeding an additive element directly to the molten metal in the mold to mix the additive element with the molten metal in the mold; and
continuously casting the molten metal mixed with the additive element in the mold to form a cast material (abstract; and page 3 of translation).
Regarding claims 2 and 3, one of the additive elements (including Mg, Ca, Sr, Ba, Zr, Ti, and rare earth elements) to be used is magnesium (Mg), which has a higher activity to oxygen than the master material of copper (see page 3 of translation).
Regarding claim 4, the additive element can be a linear material (wire/rod) that is continuously fed to the molten metal in the mold from a feeding nozzle (22) arranged between the mold and a tundish (20) that stores the molten metal (abstract; page 3 of translation; and Figure 1).
Regarding claim 5, at least one of the additive elements can be selected to be fed into the molten metal and continuously fed into the mold of the continuous casting machine (30), including one of the additive elements (magnesium) that has a higher activity to oxygen than either or both of the master material (copper) or another different additive element (abstract; and page 3 of translation).
Regarding claims 6 and 7, JP ‘225 discloses an apparatus of manufacturing a wire rod by continuous cast rolling (abstract; pages 1-3 of translation; and Figure 1), in which the apparatus comprises the following structural features:
a tundish (20) that stores a molten metal;
a mold of a continuous casting machine (30) for use in continuously casting the molten metal fed from the tundish (20); and
an additive-element feeding unit (21) comprising a nozzle that is operable for continuously feeding additive elements to a feeding port of the mold of the continuous casting machine (30), inclusive of a linear material (wire/rod), as shown in Figure 1.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on November 8, 2022.  The amendment overcomes the prior objections to the specification.  In view of the applicants’ discussion on page 6 of the REMARKS section, the objection to Figure 6 of applicants’ drawings has been withdrawn.  Claims 1-7 remain under consideration in the application.

Applicants' arguments filed November 8, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on page 7 of the amendment, the applicants argue that JP ‘225 fails to teach the limitation of “continuously feeding an additive element directly to the molten metal in the mold to mix the additive element with the molten metal in the mold”.  The examiner respectfully disagrees.  As disclosed on page 3 of the translation, JP ‘225 discloses that the elements are continuously added to the molten copper in the tundish by the additive-element addition means (21).  Therefore, the applicants’ argument is moot.  Furthermore, the applicants argue that the instant application (in claim 6) has the limitation of being fed from the feeding unit to a feeding port, but JP ‘225 allegedly does not.  The examiner respectfully disagrees.  Since JP ‘225 discloses an additive-element addition means, it is inherent that there is a feeding port (open top end) of the mold that would receive addition of the additive element by gravity.  In view of the 35 USC 102(a)(1) rejection and for these additional reasons, claims 1-7 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 16, 2022